DETAILED ACTION
	The following action is in response to the election filed for application 16/846,812 on May 31, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4, 12-17, 23 and 29  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 31, 2022.
	Please Note:  although applicant elected the species of Fig. 4, the 3 species of Figures 4, 5A and 5B will all be examined, since the species of Fig. 5B includes all of the controls of the previous 2 species.  However, the species of Figs. 6A and 6B will remain withdrawn.  Claims 28 and 18 have also been withdrawn from consideration since they do not read on the elected species.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claim 8, on line 2, applicant claims “the initial rotational speed of the first transmission component.”  It can be shown that in claim 1, applicant has already claimed  “a first transmission component having a first initial rotational speed.”  Therefore, “the initial rotational speed” in claim 8 should be replaced with --the first initial rotational speed-- to remain consistent.
	Applicant should amend claim 9 in a similar manner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 19-20 and 21 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rocq ‘438 (From IDS). With regard to claim 1, Rocq teaches a method for performing rotational speed synchronisation of a first transmission component having a first initial rotational speed with a second transmission component having a second initial rotational speed, so that they rotate with the same final rotational speed during a gear switch from an initial driving gear to a final driving gear in a stepped gear transmission 12 for a hybrid electric or electric drive train having an electric traction motor 26, the method comprising: calculating a total frictional work (e) resulting from performing the total rotational speed synchronisation by means of a mechanical synchroniser 62 of the stepped gear transmission only, and if the calculated total frictional work exceeds a maximal frictional work Emax of the mechanical synchroniser, performing the rotational speed synchronisation by means of both the electric traction motor and the mechanical synchronizer (steps 127/142 operating in parallel).  With regard to claim 7, Rocq teaches the method, wherein calculation the total frictional work is performed while taking into account at least one of the following parameters: mechanical synchroniser engagement force (instantaneous force), initial rotational speed, final rotational speed, and inertia of rotating part of electric traction motor, and the combined moment of inertia of the masses to be synchronized.  With regard to claim 19, Rocq teaches the method, wherein the stepped gear transmission is any of: a dual clutch transmission having a first friction clutch drivingly connected with a first shaft carrying a first set of meshing gears and a second friction clutch drivingly connected with a second shaft carrying a second set of meshing gears, wherein the electric traction motor is drivingly connected to one of the first and second shafts, or 7an automated manual transmission 12 with the electric traction motor 26 drivingly connected to a shaft 10 of the transmission.  With regard to claim 20, Rocq teaches the method, wherein electric traction motor is a permanent magnet synchronous motor 26, or an induction motor, or a switched reluctance motor, or a DC motor.  With regard to claim 21, Rocq teaches, a drive train for a hybrid electric or electric vehicle, the drive train comprising: a stepped gear transmission 12 having a plurality of driving gears and at least one mechanical synchronizer 62, an electric traction motor 26, and a transmission control unit 34, wherein the transmission control unit is configured to perform rotational speed synchronisation of a first transmission component having a first initial rotational speed with a second transmission component having a second initial rotational speed, so that they rotate with the same final rotational speed during a gear switch from an initial driving gear to a final driving gear by means of: calculating a total frictional work (e) resulting from performing the total rotational speed synchronisation by means of a the mechanical synchroniser of the stepped gear transmission only, and if the calculated total frictional work exceeds a maximal frictional work of the mechanical synchronizer Emax, performing the rotational speed synchronisation by means of both the electric traction motor and the mechanical synchronizer (steps 127/142 operating in parallel).
Allowable Subject Matter
Claims 2-3, 5-6, 10-11, 22 and 24-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to show or render obvious the method for performing rotating speed synchronization as claimed, and particularly wherein the method comprises performing the rotational speed synchronisation by means of the electric traction motor to a larger extent than the mechanical synchroniser in a first half of the rotational speed synchronisation sequence, and performing the rotational speed synchronisation by means of the electric traction motor to a smaller extent than the mechanical synchroniser in a second half of the rotational speed synchronisation sequence, and including the remaining structure and controls of claims 2 and 22, respectively.  The present invention also particularly includes performing the rotational speed synchronisation in a two-step synchronisation sequence by means of the electric traction motor to a larger extent than the mechanical synchroniser in the first step of the rotational speed synchronisation sequence, and performing the rotational speed synchronisation by means of the electric traction motor to a smaller extent than the mechanical synchroniser in the second step of the rotational speed synchronisation sequence, and including the remaining structure and controls of claim 3.  The present invention also particularly includes the method wherein if the calculated total frictional work exceeds a maximal frictional work of the mechanical synchroniser , calculating a limit rotational speed that results in 50 - 100% of the maximal frictional work of the mechanical synchroniser when rotational speed synchronisation from the limit rotational speed to the final rotational speed is performed by means of the mechanical synchroniser only, and subsequently performing a two-step synchronisation sequence comprising first performing rotational speed synchronisation from the initial rotational speed to the limit rotational speed by means of the electric traction motor only, and thereafter performing the remaining rotational speed synchronisation from the limit rotational speed to the final rotational speed by means of the mechanical synchroniser only, and including the remaining structure and controls of claims 5 and 24, respectively.  The present invention also particularly includes the method wherein 
3if the calculated total frictional work does not exceed a maximal frictional work of the mechanical synchroniser, performing the rotational speed synchronisation by means of the mechanical synchroniser only, and including the remaining structure and controls of claim 6 and 25, respectively.  The present invention also particularly includes the method, wherein calculating the first initial rotational speed of the first transmission component taking into account at least current accelerator pedal position, a shift map, and current driving gear, and including the remaining structure and controls of claim 8.  The present invention also particularly includes the method, wherein the method further comprising: checking the currently available power level in the electric storage system of the hybrid electric or electric drive train; 4only if said currently available power in an electric storage system of the hybrid electric or electric drive train is below 25 kW, performing said step of calculating the total frictional work resulting from performing the total rotational speed synchronisation by means of a mechanical synchroniser of the stepped gear transmission, and including the remaining structure and controls of claims 10 and 26, respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gagne ‘803 has been cited to show a similar synchonisation method, comprising sensing a speed of a first shaft (step 61), determining a synchronization torque experienced at the synchronizer 21 (step 64), and estimating a force at the actuator 49 so the force does not exceed a maximum work value (step 67).
Genise ‘743 has been cited to show a similar synchronization method, wherein the transmission will be shifted via a synchronizer only in a transmission 14 if a shift is deemed possible without an synchronizing assist (via upshift brake 26 or engine, Col. 2), and if the transmission cannot be shifted within time Tmax without an assist, the shift will be performed with the assistance of the brake/engine and the synchronizer (Fig. 3B).
Park ‘020 has been cited to show a similar synchronization method comprising a synchronizer SB and motor M, wherein during a shift, the transmission controls both the synchronizer and the engine to synchronize the speed and perform the shift S20.


FACSIMILE TRANSMISSION

Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to submit responses by facsimile transmission whenever permissible.  Such submission will place the response directly in our examining group's hands and will eliminate Post Office processing and delivery time as well as the PTO's mail room processing and delivery time.  For a complete list of correspondence not permitted by facsimile transmission, see MPEP 502.01.  In general, most responses and/or amendments not requiring a fee, as well as those requiring a fee but charging such fee to a deposit account, can be submitted by facsimile transmission.  Responses requiring a fee which applicant is paying by check should not be submitting by facsimile transmission separately from the check.
	




Responses submitted by facsimile transmission should include a Certificate of Transmission (MPEP 512).  The following is an example of the format the certification might take:
 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	

If your response is submitted by facsimile transmission, you are hereby reminded that the original should be retained as evidence of authenticity (37 CFR 1.4 and MPEP 502.02).  Please do not separately mail the original or another copy unless required by the Patent and Trademark Office.  Submission of the original response or a follow-up copy of the response after your response has been transmitted by facsimile will only cause further unnecessary delays in the processing of your application; duplicate responses where fees are charged to a deposit account may result in those fees being charged twice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



June 13, 2022